 


109 HR 3671 IH: To amend title XIX of the Social Security Act to authorize the Secretary of Health and Human Services to provide 100 percent as the Federal medical assistance percentage for displaced Medicaid recipients receiving medical assistance outside their State of residence due to a declared public health emergency.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3671 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XIX of the Social Security Act to authorize the Secretary of Health and Human Services to provide 100 percent as the Federal medical assistance percentage for displaced Medicaid recipients receiving medical assistance outside their State of residence due to a declared public health emergency. 
 
 
1.Authorizing 100 percent FMAP under medicaid for out-of-State medical assistance furnished during a declared public health emergency 
(a)In generalSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following: Notwithstanding the first sentence of this subsection, the Secretary may provide that the Federal medical assistance percentage applied under this title shall be 100 percent with respect to medical assistance for items and services furnished to individuals who were residents of an area in which a public health emergency has been declared under section 319 of the Public Health Service Act but who left such area in a State and are furnished such items and services in another State during the period in which such public health emergency is in effect in such area.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to items and services furnished on or after August 29, 2005, for public health emergencies declared on or after such date.  
 
